DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 19, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6,15 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claims 6, 15 & 20, the phrase “the mesh barrier is a filter tube” is unclear and confusing as presently set forth since the disclosure as originally filed accounts for the filter member (120) as being a planar screen (130), such as a mesh barrier, or a filter tube (132) – note [0031-0032].  But the disclosure does not provide a basis for the mesh barrier being a filter tube {the position being taken that the filter member can entail two distinct features, i.e., the mesh barrier or the filter tube}.  Since it is not known how the mesh barrier can be the filter tube, the metes and bounds of patent protection being sought are unascertainable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al., [US 2002/0041134].  Wolf teaches of an insulating structure (10) comprising: an outer wrapper (16); an inner liner (15) spaced apart from the outer wrapper; a trim breaker (20) extending between the inner liner and the outer wrapper to define an insulating space (viewed as the whole space between the wrapper and the liner as shown in fig. 2 for instance) therebetween, the trim breaker defining a filter recess (viewed as the narrow recess of gap (41) – fig. 3) and a gas conduit (41) disposed therein, the gas conduit adapted to define selective communication between the insulating space and an exterior area surrounding the outer wrapper, the inner liner and the trim breaker; an insulating material (18) disposed within the insulating space; and a filter member (43) disposed between the gas conduit and the insulating space, wherein the filter member maintains the gas conduit to be substantially free of the insulating material, and wherein the filter member is in a form of a mesh barrier (flanged barrier) that engages the filter recess to separate the filter recess from the insulating space.  As to Claim 2, the structure further comprising: at least one gas valve (42) disposed within a portion of the trim breaker (figs. 2-3), wherein the at least one gas valve is operable between open (fig. 3) and closed (fig. 2) positions, the open position defining a fluid communication between the insulating space and the exterior area via the gas conduit (shown), the closed position defined by the gas conduit and the insulating space being sealed relative to the exterior area (shown).  As to Claim 3, the open position is further defined by an inherent first gas pressure present proximate the exterior area (viewed as an ambient pressure) and an inherent second gas pressure present within the insulating space and the gas conduit, wherein the second gas pressure is less than the first gas pressure (by virtue that the second gas pressure is under a vacuum-tight condition).  As to Claim 4, the closed position is further defined by the 18second gas pressure being equal to or less than the first gas pressure (due to the evacuable interspace).  As to Claim 5, the gas valve is viewed as being an umbrella valve) due to the flanged sealing head (46)) extending through a portion of the trim breaker (fig. 2).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 & 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. 10, 830,526.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed features outlined in the instant invention are accounted for and represented within the claims of the cited Patent.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing an example of an appliance insulated structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
September 24, 2022


/James O Hansen/Primary Examiner, Art Unit 3637